Exhibit 10.2

PAPA JOHN’S INTERNATIONAL, INC.

Agreement For Service As Founder

August 9, 2007

Papa John’s International, Inc. (the “Company”) and John H. Schnatter (the
“Founder”) (each a “Party” and collectively, the “Parties”) hereby agree to the
following terms with respect to his service as Founder (this “Agreement”).  The
terms of this Agreement shall take effect as of the date first written above and
shall remain in effect until terminated pursuant to Section 4 hereof.

1.             Duties and Responsibilities.  The Founder shall serve as an
advisor to the Company and his duties and responsibilities shall include, along
with such other duties as may be agreed upon by the Company and the Founder, the
following:

·

Founder will, as may be mutually agreed from time to time by Founder and the
Board of Directors of the Company (the “Board”) or Chief Executive Officer
(“CEO”) and subject to Founder’s availability: (i) attend major corporate and
franchise operations functions, including the Company’s Franchisee Operations
Conferences, (ii) make between eight and sixteen visits per year to domestic and
international franchise and corporate stores in geographic markets as
coordinated with Company management; (iii) participate in monthly quality
meetings with Company management and, as requested, other meetings with Company
management; (iv) participate in meetings with investors, as may be requested
from time to time by Company management; (v) participate in commercials and
other high profile public relations events, so long as such participation is
consistent with all other agreements between the Company and Founder; and
(vi) attend other significant events, including memorial services, of Company
personnel and others whom have substantial business relationships with the
Company, as deemed appropriate by Founder.

 

2.             Stock Options.  The Company shall make, under such stock option
plan(s) as the Company may deem appropriate, annual grants of stock options to
Founder with a minimum aggregate value of $300,000, or such greater amount as
may be determined by the Compensation Committee.  The specific terms of each
such grant, including the grant date and exercise price of stock options, will
be determined by the Compensation Committee in accordance with the terms of such
stock option plan and will be set forth in stock option agreements to be
executed by the Founder and the Company.  The value of the stock options shall
be determined using the Black-Scholes method, the binomial options model or such
other method reasonably acceptable to, and determined by, the Compensation
Committee (provided that the timing of stock option grants and the methodology
used to value such grants shall generally be substantially similar to that
associated with stock options granted to the Company’s senior management or
non-management directors during the same year).  For the avoidance of doubt, in
the event that the stock options granted under this Section 2 have been granted
under a Company plan that provides for such grants to, inter alia, consultants
to, or advisors of, the Company, and any of this Agreement, that certain
Agreement for Service as Chairman (the


--------------------------------------------------------------------------------


“Chairman’s Agreement”) of even date herewith between Founder and the Company,
or that certain License Agreement, dated as of even date herewith between
Founder and the Company, is in effect, or Founder is otherwise serving as a
consultant or advisor to the Company, for purposes of the applicable stock
option plan and agreement related to such stock options granted hereunder, the
Founder shall be deemed to be providing services as a “consultant” or “advisor”
to the Company; in the event that the stock options granted under this Section 2
have been granted under a Company plan that provides for such grants only to
non-employee directors, for purposes of the applicable stock option plan and
agreement related to such stock options granted hereunder, the Founder shall be
deemed a non-employee director for so long as he is serving in such capacity on
the Company’s board of directors.

3.             Reimbursable Expenses.  The Founder shall be entitled to
reimbursement of expenses incurred in connection with Company business pursuant
to Company policy; provided, that reimbursement for air travel aboard private
aircraft (including any aircraft owned by the Chairman), under this Agreement
and the Chairman’s Agreement, shall not exceed $300,000 per year without the
written consent of the Compensation Committee.  For expenses other than those
associated with travel on private aircraft, the level of reimbursement shall
include First Class domestic and international travel.

4.             Termination.  Either the Founder or the Company may, immediately
and unilaterally, terminate this Agreement and release Founder from his duties
and obligations under Section 1 by giving the other party thirty (30) days’
advance written notice of such termination, in the case of the Company,
attention – Chief Executive Officer at 2002 Papa John’s Blvd, Louisville, KY
40299, and in the case of the Founder, attention - Lance Tucker, at 11411 Park
Road, Louisville, KY 40223.  Effective immediately upon delivery of such notice,
the Company shall have no further obligation to Founder under Section 2 hereof,
except as grants of stock options may be required under the Exclusive License
Agreement by and between Founder and the Company of even date herewith (the
“License”).

5.             Prior Agreements.  This Agreement supersedes and replaces any and
all prior employment agreements and severance agreements, whether written or
oral, by and between the Company and the Founder, other than the Chairman’s
Agreement and the License.

6.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Kentucky, without reference
to principles of conflict of laws.

7.             Dispute Resolution and Binding Arbitration.  Founder and the
Company agree that in the event a dispute arises concerning or relating to this
Agreement, such dispute shall be submitted to binding arbitration in accordance
with the rules of the American Arbitration Association then in effect.  The
arbitration shall be conducted before a panel of three (3) arbitrators in
Louisville, Kentucky (or such other place as the parties may agree).  Each party
shall designate one (1) arbitrator to serve on the arbitration panel, and the
two designed arbitrators shall then jointly select the remaining third
arbitrator.  Founder and the Company agree that the arbitration procedure
provided for in this section will be the exclusive avenue of redress for any
disputes relating to or arising from this Agreement, and that the award of the
panel shall be final and binding on both parties, and nonappealable.  The panel
shall have discretion to award monetary and other damages, or no damages, and to
fashion such other relief as the arbitrator deems appropriate.  The panel shall

2


--------------------------------------------------------------------------------


also have discretion to award the prevailing party reasonable costs and
attorneys’ fees incurred in bringing or defending an action under this
provision.  Each of the parties hereto consents to the application of AAA Rules
and waives any objection as to venue or jurisdiction.  Each of the parties
further agrees that all dispute resolution proceedings, including, but not
limited to, all discussions, proceedings, submissions, settlements or other
dispositions relating to any such dispute, shall be considered confidential,
shall be held in strict confidence by the parties, and shall not be disclosed to
any third party without the prior written consent of the other party, except as
required by applicable law.  Neither party shall issue any press releases or
make any public statements relating to any pending or resolved dispute
resolution proceedings without the prior written consent of the other party,
except as required by applicable law.  Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.  Judgment on any award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

Founder

 

 

 

Papa John’s International, Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ John H. Schnatter

 

 

By:

/s/ Nigel Travis

 

 

 

 

 

 

 

 

 

 

Name:

John H. Schnatter

 

 

Name:

Nigel Travis

 

 

 

 

 

 

 

 

 

 

Title:

Founder

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

 

 

Date:

August 9, 2007

 

 

Date:

August 9, 2007

 

 

4


--------------------------------------------------------------------------------